      Case 1:19-cv-00549-LF-GBW Document 51 Filed 09/18/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

BORDER DEMOLITION &
ENVIRONMENTAL, INC.,

      Plaintiff,

v.                                                   Civ. No. 19-549 LF/GBW

G.W.C CONSTRUCTION, INC., et al.,

      Defendants.

                       ORDER FOR CLOSING DOCUMENTS

      The parties reached a settlement in this matter during a settlement conference on

September 11, 2020. Accordingly, the Court hereby ORDERS that Plaintiff files closing

documents no later than November 2, 2020, absent a request showing good cause for an

extension.

      IT IS SO ORDERED.




                                        ____________________________________
                                        GREGORY B. WORMUTH
                                        UNITED STATES MAGISTRATE JUDGE
